NO.
12-05-00356-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN
RE: MILLARD VAUGHN,         §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Millard Vaughn filed a petition for
writ of mandamus seeking relief from a contempt judgment signed by the
Honorable Charles Mitchell, Judge of the 273rd Judicial District Court of Sabine
County, Texas.  Paul Drennon and Mary
Drennon are the real parties in interest. 
After Vaughn filed his mandamus petition, the parties filed an agreed
motion to vacate the contempt judgment. 
On June 12, 2006, Respondent signed an order granting the motion and
vacating the contempt judgment. 
Consequently, the issues raised in this proceeding are now moot.  Accordingly, this original proceeding is dismissed.
Opinion delivered June 14, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)